Name: Council Regulation (EEC) No 2794/92 of 21 September 1992 amending for the second time Regulation (EEC) No 4028/86 on Community measures to improve and adapt structures in the fisheries and aquaculture sector
 Type: Regulation
 Subject Matter: trade policy;  European construction;  cooperation policy;  fisheries
 Date Published: nan

 26. 9. 92 Official Journal of the European Communities No L 282/3 COUNCIL REGULATION (EEC) No 2794/92 of 21 September 1992 amending for the second time Regulation (EEC) No 4028/86 on Community measures to improve and adapt structures in the fisheries and aquaculture sector Whereas Regulation (EEC) No 4028/86 provides for the maximum level of Community aid for Mecklenburg ­ Vorpommern and for Ceuta-Melilla for measures aimed at the restructuring, renewal, and modernization of the fishing fleet ; Whereas the regions in question should, accordingly, be included in Annex III to Regulation (EEC) No 4028/86, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (a) thereof, Having regard to the proposal from the Commission ('), Having regard to the Opinion of the European Parlia ­ ment (2), Having regard to the Opinion of the Economic and Social Committee (3), Whereas the new statistics available show that the five new Lander of unified Germany may, as far as aquaculture is concerned, be regarded as less-developed Community regions in respect of which Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (4), provides for a higher rate of Community aid ; Whereas Ceuta and Melilla qualify as regions which may receive the maximum level of aid for aquaculture ; Article 1 Annex III to Regulation (EEC) No 4028/86 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Council The President J. GUMMER 0 OJ No C 127, 19 . 5. 1992, p. 10 . O OJ No C 241 , 21 . 9. 1992. (3) Opinion delivered on 1 and 2 July 1992 (not yet published in the Official Journal). (4) OJ No L 376, 31 . 12. 1986, p. 7. Regulation as last amended by Regulation (EEC) No 3944/90 OJ No L 380, 31 . 12. 1990, p . 1 . No L 282/4 Official Journal of the European Communities 26. 9. 92 ANNEX ANNEX III COMMUNITY AID AND FINANCIAL CONTRIBUTIONS FROM MEMBER STATES FOR THE DEVELOPMENT OF AQUACULTURE AND STRUCTURAL WORKS IN COASTAL WATERS I. Aquaculture Financial contribution from Member States Regions Communityaid 1 . Greece, Andalusia, Canary Islands, Ceuta and Melilla, Castile-Le6n, Castile-La-Mancha, Extremadura, Galicia, West of Scotland ('), arrondissements of Quimper and Lorient, Ireland, Northern Ireland, Mezzogiorno, Portugal , the French Overseas Depart ­ ments, Veneto, Mecklenburg-Vorpommern, Branden ­ burg, Sachsen-Anhalt, ThÃ ¼ringen and Sachsen 40 % 2. Other regions 25 % between 10 and 30 % between 1 0 and 25 % (') The 'West of Scotland shall mean Dumfries and Galloway, the Western Isles, Orkney and Shetland, together with the districts of Caithness, Sutherland, Ross and Cromarty, Skye and Lochalsh, Lochaber, Argyll and Bute, Cunninghame, Kyle and Carrick. II . Protected marine areas Community aid : 50 % . Contributions from Member States : between 10 and 35 %.'